                           Case 3:19-cv-03341-SI Document 24 Filed 06/20/19 Page 1 of 2



                     1   ROBIN D. BALL (State Bar No. 159686)
                         NORTON ROSE FULBRIGHT US LLP
                     2   555 South Flower Street, Forty-First Floor
                         Los Angeles, California 90071
                     3   Telephone:    (213) 892-9200
                         Facsimile:    (213) 892-9494
                     4   Email:        robin.ball@nortonrosefulbright.com
                     5   WILLIAM J. LEONE (pro hac vice)
                         SETH M. KRUGLAK (pro hac vice)
                     6   NORTON ROSE FULBRIGHT US LLP
                         1301 Avenue of the Americas
                     7   New York, New York 10019
                         Telephone:   (212) 318-3000
                     8   Facsimile:   (212) 318-3400
                         Email:       william.leone@nortonrosefulbright.com
                     9                seth.kruglak@nortonrosefulbright.com
                    10   Attorneys for Plaintiff
                         DONALD KEITH ELLISON
                    11

                    12                          IN THE UNITED STATES DISTRICT COURT

                    13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                    14                                  SAN FRANCISCO DIVISION

                    15
                                                                                               3341 SI
                    16   DONALD KEITH ELLISON,                              Case No. 3:19-cv-03441-SI

                    17                 Plaintiff,                           [PROPOSED] ORDER REGARDING
                                                                            TRO BRIEFING SCHEDULE AND
                    18         v.                                           HEARING DATE

                    19   UNITED STATES OF AMERICA,

                    20                 Defendant.

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                      -1-
                                        [PROPOSED] ORDER REGARDING TRO BRIEFING SCHEDULE AND HEARING DATE
                            Case 3:19-cv-03341-SI Document 24 Filed 06/20/19 Page 2 of 2



                     1                [PROPOSED] ORDER REGARDING TRO BRIEFING SCHEDULE
                                                      AND HEARING DATE
                     2

                     3           PURSUANT TO STIPULATION, and for good cause shown, the Court hereby orders
                     4   that:
                     5           The hearing on the relief sought in Plaintiff’s motion for a temporary restraining order will
                     6   be held on Friday, June 28, 2019, at 10:00 a.m.
                     7           Plaintiff’s moving papers have been filed and served as of June 14, 2019.
                     8           Defendant’s opposition papers shall be filed and served on or before Friday, June 21,
                     9   2019.
                    10           Plaintiff’s reply papers shall be filed and served on or before Wednesday, June 26, 2019.
                    11

                    12

                    13           IT IS SO ORDERED.
                    14

                    15

                    16
                                                                               ______________________________
                    17           Dated:   6/20/19                              HON. SUSAN ILLSTON
                                                                               UNITED STATES DISTRICT JUDGE
                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DOCUMENT PREPARED
ON RECYCLED PAPER
                                                                         -2-
                                          [PROPOSED] ORDER REGARDING TRO BRIEFING SCHEDULE AND HEARING DATE
